This is an action of ejectment brought to recover the possession of a farm at Beasleys Point, in Cape May county. The case was tried by Judge Rulif V. Lawrence, upon an agreed state of facts. Judgment was given for the plaintiff.
The point in the case is whether a deed given by "Bella O. Bricker, of the city of Philadelphia, State of Pennsylvania, wife of William H. Bricker, Sr., physician;" thus, omitting the name of the husband as a party grantor is a legal conveyance. The deed was signed by both husband and wife in the presence of witnesses and duly acknowledged in the recognized and customary form, as appears by the certificate attached to the deed. The deed was dated April 6th, 1920. The court held, that Pamph. L. 1924,p. 347, and the supplement, Pamph. L. 1926, p. 258, are applicable to the issue involved and validated the deed. The case is controlled, by what we said in our opinion, in the case ofHannan v. Wilson, 100 N.J. Eq. 528. This leads to the affirming of the judgment in the present case.
The judgment of the Supreme Court is therefore affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 13.
For reversal — None. *Page 487